UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4511



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CAROL ANN LEE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00356-RDB-4)


Submitted:   May 31, 2007                      Decided: June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John P. Pierce, THE PIERCE LAW GROUP LLC, Bethesda, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Christopher
J. Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Carol Ann Lee pled guilty to conspiracy to distribute and

possess   with   intent   to   distribute   five    grams   or   more   of

methamphetamine, 21 U.S.C. § 846 (2000), and was sentenced to the

mandatory minimum term of five years imprisonment. Under the terms

of her plea agreement, Lee waived the right to appeal “whatever

sentence is imposed,” and specifically waived the “right to appeal

from any sentence within or below the advisory guidelines range

resulting from an adjusted base offense level of 25 . . . .”            At

sentencing, the district court determined that Lee’s adjusted

offense level was twenty-five and departed downward to criminal

history category I, which yielded an advisory guideline range of

57-71 months.    Our review of the record discloses that Lee was

advised about the waiver at the guilty plea hearing, and that the

appeal waiver was knowing and voluntary.           See United States v.

Brown, 232 F.3d 399, 402 (4th Cir. 2000).

          We therefore dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




                                 - 2 -